 1   BROWN AND SEELYE PLLC                                              HONORABLE MARY JO HESTON
     Ellen Ann Brown Esq.                                              HEARING DATE: 10/22/2019
     Susan H. Seelye Esq.                                              TIME: 1:00 pm
 2   744 South Fawcett Ave
     Tacoma, WA 98402                                                  Chapter 13
     Telephone 253-573-1958                                            Tacoma, WA
 3   Facsimile 253-274-1200

 4                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT COURT OF WASHINGTON
 5

 6
     Re                             )
                                    )                 In Chapter 13 Proceeding
 7   SHAWN MATTHEW PARKER           )                 No. 17-44122-MJH
     SHARLENE ANN PARKER            )
 8                                  )                 RESPONSE TO RELIEF FROM
                   Debtor(s)        )                 STAY FROM QRL FINANCIAL
 9                                  )                 DEBTOR
                                    )
10   ______________________________ )


11                              RESPONSE TO RELIEF FROM STAY

12   COMES NOW the above-referenced debtor(s) through their attorneys of record and
     state:
13
             The Debtors are currently working with QRL Financial Services to cure any
14           arrears in their mortgage and would ask that the court allow them to bring the
             loan current rather than granting relief from stay in this matter.
15

16
          Dated October 15, 2019

17
          /s/ Ellen Ann Brown
18        ____________________________________
           ELLEN ANN BROWN WSB#27992
19         Attorneys for Debtor(s)

20

21

22

23

24

25
     RESPONSE TO RELIEF FROM STAY    Page 1                         BROWN and SEELYE PLLC
                                                                      744 South Fawcett Ave.
                                                                          Tacoma, WA 98402
                                                                             253-573-1958
